The facts appear in the opinion and briefs of counsel.
This is an appeal from an order granting a new trial. Application for the order was made to the district court upon the ground of irregularity upon the part of the adverse party, and in the proceedings of the court, and surprise which ordinary prudence could not have guarded against.
Motions for new trials for these causes must be supported by affidavits. The record does not contain the affidavits used in *Page 73 
support of the motion. We are, therefore, unable to review the ruling of the district court. In the absence of an affirmative showing to the contrary, the presumption is, that affidavits were used in support of the motion, and that the ruling was correct.
The order of the district court is affirmed.